                                                                       Case 2:20-ap-01559-ER          Doc 16 Filed 11/04/20 Entered 11/04/20 13:55:47               Desc
                                                                                                       Main Document Page 1 of 2


                                                                   1     Steven J. Kahn (CA Bar No. 76933)
                                                                         Gail S. Greenwood (CA Bar No. 169939)
                                                                   2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor                            FILED & ENTERED
                                                                   3     Los Angeles, California 90067
                                                                         Telephone: 310/277-6910
                                                                   4     Facsimile: 310/201-0760                                                NOV 04 2020
                                                                         E-mail: skahn@pszjlaw.com
                                                                   5              ggreenwood@pszjlaw.com
                                                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                                                           Central District of California
                                                                   6     Counsel for St. Vincent Medical Center, Seton                     BY gonzalez DEPUTY CLERK
                                                                         Medical Center, O’Connor Hospital, and Saint
                                                                   7     Louise Regional Hospital
                                                                                                                                   CHANGES MADE BY COURT
                                                                   8
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                       CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                  10     In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                  11     VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  12                                                           Case No. 2:18-bk-20163-ER;
                                                                                  Debtors and Debtors in Possession.           Case No. 2:18-bk-20164-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                           Case No. 2:18-bk-20165-ER;
                                           ATTORNEYS AT LAW




                                                                          Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
                                                                  14      Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                          Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                                                  15      Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                                                          Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  16      Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                          Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  17      Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                          Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  18      Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                           Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  19      Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                          Affects St. Vincent Dialysis Center, Inc.
                                                                  20      Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                          Affects Verity Business Services
                                                                  21      Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                          Affects Verity Holdings, LLC
                                                                  22      Affects De Paul Ventures, LLC                       Adversary No. 20-ap-01559-ER
                                                                          Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                  23                                                           ORDER APPROVING STIPULATION TO
                                                                                                                               CONTINUE INITIAL STATUS
                                                                  24                                                           CONFERENCE
                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           1
                                                                         DOCS_SF:104469.1 89566/003
                                                                       Case 2:20-ap-01559-ER             Doc 16 Filed 11/04/20 Entered 11/04/20 13:55:47          Desc
                                                                                                          Main Document Page 2 of 2


                                                                   1    ST. VINCENT MEDICAL CENTER, a California
                                                                        nonprofit public benefit corporation, SETON
                                                                   2    MEDICAL CENTER, a California nonprofit public
                                                                        benefit corporation, O’CONNOR HOSPITAL, a
                                                                   3    California nonprofit benefit corporation, and
                                                                        SAINT LOUISE REGIONAL HOSPITAL, a
                                                                   4    California nonprofit public benefit corporation,

                                                                   5                       Plaintiffs,
                                                                         v.
                                                                   6
                                                                         BLUE SHIELD OF CALIFORNIA PROMISE
                                                                   7     HEALTH PLAN f/k/a CARE 1ST HEALTH
                                                                         PLAN, a California corporation,
                                                                   8
                                                                                           Defendant.
                                                                   9

                                                                  10               The Court, having read and considered the Stipulation to Continue Initial Status Conference

                                                                  11     [Docket No. 14] (“Stipulation”) filed on November 3, 2020, and for good cause shown,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12               IT IS HEREBY ORDERED:
                                        LOS ANGELES, CALIFORNIA




                                                                  13               1.      The Stipulation is approved.
                                           ATTORNEYS AT LAW




                                                                  14               2.      The Status Conference originally scheduled for November 17, 2020 at 10:00 a.m. is

                                                                  15     continued until at least thirty (30) days after November 24, 2020, and shall take place on January 6,

                                                                  16     2021 at 10:00 a.m.

                                                                  17                                                       ###

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24          Date: November 4, 2020

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            2
                                                                         DOCS_SF:104469.1 89566/003
